In an action by plaintiff (sole occupant and lessee of a one-story commercial building owned by defendant Herlyn Realty Corporation) to recover for soot damage to plaintiff’s merchandise resulting from repeated puff-backs or explosions of the oil burner in said building, defendant Herlyn Realty Corporation appeals: (1) from an order of the Supreme Court, Nassau County, entered September 6, 1961, granting plaintiff’s motion, made pursuant to rule 109 of the Rules of Civil Practice, to strike out as patently insufficient the defense of res judicata contained in said defendant’s amended answer; and (2) from an order of the same court, entered November 27, 1961, denying said defendant’s motion for leave to serve a second amended answer repleading said defense. Orders affirmed, with one bill of $10 costs and disbursements. No opinion. Beldoek, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.